United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1806
                                   ___________

United States of America,             *
                                      *
      Plaintiff - Appellee,           *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
Donte Devell Dupree, also known as    *
Lonnie Devell Lenow,                  *
                                      *
      Defendant - Appellant.          *
                                 ___________

                             Submitted: October 19, 1999

                                  Filed: January 28, 2000
                                   ___________

Before WOLLMAN, Chief Judge, HEANEY and LOKEN, Circuit Judges.
                             ___________

LOKEN, Circuit Judge.

      Charged with being a felon in possession of a firearm in violation of 18 U.S.C.
§ 922(g)(1), Donte Devell Dupree moved to suppress the firearm, which was
discovered in his duffel bag during an investigative stop. When the district court1
denied that motion, Dupree entered a conditional plea of guilty and was sentenced to


      1
        The HONORABLE ANN D. MONTGOMERY, United States District Judge
for the District of Minnesota, who adopted the Report and Recommendation of United
States Magistrate Judge ARTHUR J. BOYLAN.
a mandatory minimum fifteen-year prison term. See 18 U.S.C. § 924(e)(1). He now
appeals, arguing that the officers stopped him without reasonable suspicion and
searched his duffel without his valid consent. We affirm.

       At approximately 11:45 a.m. on August 15, 1998, Minneapolis police received
an anonymous 911 call reporting that six or seven African-American men in their early
to late twenties were selling drugs in an alley that runs parallel to Bloomington and
Sixteenth Avenues between Lake and Twenty Ninth Streets. The caller said a large
man with a cell phone wearing a white t-shirt and dark pants was the possible “main
man.” The tip was immediately dispatched to patrol officers on the mobile data
computer terminals in their patrol cars. Officers Radke and Petocnik were on patrol,
driving eastbound on Twenty Ninth Street approaching Bloomington Avenue. Being
very near the reported drug trafficking, they responded to the dispatch.

        Radke and Petocnik arrived at the intersection of Twenty Ninth Street and
Bloomington Avenue, some three hundred feet from the entrance to the alley, about
thirty seconds after receiving the dispatch. They saw a group of five African-American
men standing in the intersection. Upon seeing the squad car, two of the men headed
south along Bloomington Avenue toward Lake Street, while the other three, including
a stocky man in a white t-shirt and blue jeans, began walking in the opposite direction.
The officers followed the group of three because it included the one man who appeared
to fit the caller’s description of the “main man.” They pulled alongside the trio and
stopped on a bridge just north of Twenty Ninth Street. As the officers exited their
patrol car and asked if they could talk to the men, Officer Radke observed one of the
three, later identified as Mallet, walk over to the side of the bridge and drop a small
object over the railing. Based on the nature of the tip, Officer Radke suspected an
attempt to destroy evidence of drug trafficking. He moved quickly to restrain Mallet
and the man standing next to him, later identified as Williams, from throwing more
evidence off the fifty-foot-high bridge.


                                          -2-
        After seizing Mallet and Williams, Officer Radke instructed them to walk to the
patrol car and put their hands on top of the car. Meanwhile, Officer Petocnik brought
the third man, Dupree, to the patrol car and told him to place his hands on the car. As
he did so, Dupree placed a duffel bag he was carrying on the hood of the car. While
Officer Petocnik stood watch, Officer Radke frisked Mallet and Williams and placed
them in the back of the patrol car to protect the safety of the outnumbered officers.
Radke next conducted a pat-down search of Dupree. During that search, Officer
Petocnik asked Dupree if the blue duffel bag was his. Dupree said yes. Petocnik then
asked whether there was “anything in the bag he should know about.” When Dupree
replied no, Petocnik asked for permission to look inside the duffel. Both officers
testified that Dupree consented before the duffel was searched. When a handgun was
found in the duffel, the officers arrested Dupree for possession of the weapon. Mallet
and Williams were identified and released.

       Officers Radke and Petocnik and defendant Dupree testified at the pretrial
suppression hearing. Adopting the Magistrate Judge’s report and recommendation, the
district court denied Dupree’s motion to suppress, concluding there was reasonable
suspicion to stop Dupree and his companions, and finding that Dupree voluntarily
consented before the search of his duffel. On appeal, Dupree argues, as he did in the
district court, that the investigative stop violated his Fourth Amendment rights and that
he did not voluntarily consent to the search of his duffel.

                                   The Terry Stop.

       An investigative stop does not violate the Fourth Amendment if the police have
reasonable suspicion “that the person stopped is, or is about to be, engaged in criminal
activity.” United States v. Cortez, 449 U.S. 411, 417 (1981); see Terry v. Ohio, 392
U.S. 1 (1968). Reasonable suspicion means “a particularized and objective basis for
suspecting the person stopped of criminal activity.” Ornelas v. United States, 517 U.S.
690, 696 (1996) (quotation omitted). We review the district court’s determination of

                                          -3-
reasonable suspicion de novo. However, we review the court’s findings of historical
fact for clear error, giving “due weight to inferences drawn from those facts by resident
judges and local law enforcement officers.” Id. at 699.

       Dupree argues that Officers Radke and Petocnik lacked reasonable suspicion
because they stopped the three men solely on the basis of an anonymous tip that a
bigger group of African-American men was selling drugs in an alley that the officers
never even entered. Dupree further emphasizes that, while the tipster said the “main
man” was large and carried a cell phone, Dupree is only five-feet-nine-inches tall and
was not carrying a cell phone. Relying on the Supreme Court’s decision in Alabama
v. White, 496 U.S. 325, 328-32 (1990), Dupree contends that the anonymous tip had
a low degree of reliability and therefore required substantially more corroboration than
Officers Radke and Petocnik undertook before it could justify an investigative stop of
Dupree and his companions.

       We reject this contention because it fails to take into account all the relevant
circumstances. Immediately after the anonymous tip was dispatched, Officers Radke
and Petocnik arrived in the area and saw five men near the alley where the tipster said
a somewhat bigger group had been selling drugs. As the officers approached, the group
split up. The officers stopped alongside the threesome that included one man dressed
like the tipster’s “main man” and asked if they could talk. No Fourth Amendment
interest is violated when police officers “approach[] an individual on the street” and
“ask[] him if he is willing to answer some questions.” Florida v. Bostick, 501 U.S.
429, 434 (1991). Thus, the only actions the officers took solely on the basis of the
anonymous tip did not violate Dupree’s Fourth Amendment rights.

       As he approached the group to talk, Officer Radke saw Mallet move quickly to
the railing and drop a small object from the bridge to the railroad tracks far below.
Based on the tip and his personal knowledge of frequent drug trafficking in that area,
Radke reasonably suspected that Mallet was attempting to destroy evidence before

                                          -4-
talking to the police. Only then did Radke seize Mallet and Williams and begin the
investigative stop. Even more than the “headlong flight” that justified a Terry stop in
Illinois v. Wardlow, No. 98-1036, 2000 WL 16315 (U.S. Jan. 12, 2000), Mallet’s
evasive action in dropping a small object off the bridge before talking to the police gave
Officer Radke reasonable suspicion that criminal activity was afoot, as the anonymous
tipster had reported.

       In response, Dupree argues that Mallet’s conduct did not give the officers reason
to stop Dupree. We disagree. The suspects appeared to be traveling in a group. They
had split off from a bigger group near the alley where the tipster reported a group was
selling drugs. Dupree resembled the tipster’s “main man.” To paraphrase Terry, “it
would have been poor police work indeed” if the officers had not included Dupree in
their investigative stop. 392 U.S. at 23. In these circumstances, we agree with the
district court that the investigative stop was based upon constitutionally reasonable
suspicion and therefore did not violate Dupree’s Fourth Amendment rights.

                              The Search of the Duffel.

        Dupree next contends that, even if the investigative stop was valid, Officer
Petocnik unlawfully searched Dupree’s duffel without consent. At the suppression
hearing, both officers testified that Dupree consented; Dupree testified that consent was
neither asked nor given. The district court credited the officers’ testimony, a finding
that is “virtually unreviewable on appeal.” United States v. Gleason, 25 F.3d 605, 607
(8th Cir.) (quotation omitted), cert. denied, 513 U.S. 911 (1994). We have reviewed
the suppression hearing transcript and conclude that the finding of consent is not clearly
erroneous.

      Finally, Dupree argues that, if he did consent to a search of his duffel, the
consent was the involuntary product of duress and coercion. The district court found
the consent voluntary. We review that finding for clear error. See United States v.

                                           -5-
Galvan-Muro, 141 F.3d 904, 907 (8th Cir. 1998). “Voluntariness is a question of fact
to be determined from all the circumstances.” Schneckloth v. Bustamonte, 412 U.S.
218, 249 (1973); see generally United States v. Chaidez, 906 F.2d 377, 380-81 (8th
Cir. 1990) (listing factors relevant to voluntariness analysis).

       In this case, Dupree testified that consent was neither sought nor given, so of
course he did not testify that his consent was coerced. Officer Petocnik simply asked
whether he could look inside the duffel during an investigative stop on a public street.
No threat, intimidation, or physical force accompanied the request, other than that
inherent in an investigative stop and protective frisk. The officers did not mislead
Dupree into thinking they had a right to search, as the narcotics officers did in United
States v. Pena-Saiz, 161 F.3d 1175 (8th Cir. 1998). The district court found that he
“was calm and cooperative during the encounter with the officers, answering their
questions without hesitation or difficulty.” If Dupree consented because he believed
a search of his duffel was inevitable, that does not render the consent constitutionally
involuntary. See United States v. Hatchcock, 103 F.3d 715, 720 (8th Cir.), cert. denied
521 U.S. 1127 (1997). Any other rule “would permit the criminal to defeat his
prosecution by voluntarily revealing all of the evidence against him and then contending
that he acted only in response to an implied assertion of unlawful authority.”
Schneckloth, 412 U.S. at 230-31 (quotation omitted). The district court’s finding that
Dupree voluntarily consented to the search of his duffel is not clearly erroneous.

      The judgment of the district court is affirmed.

      A true copy.

             Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                          -6-